

115 HR 1076 IH: Protect Our Sanctuary Cities Act
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1076IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Ms. Clarke of New York (for herself, Ms. Velázquez, Mr. Danny K. Davis of Illinois, Ms. Norton, Ms. Bass, Mr. Espaillat, Mr. Soto, Ms. Fudge, Mr. Al Green of Texas, Mr. Clyburn, Mr. Thompson of Mississippi, Mr. Evans, Mr. Butterfield, Mr. Meeks, Mr. Cleaver, Mrs. Demings, Ms. Blunt Rochester, Ms. Kelly of Illinois, Mr. Lawson of Florida, Mr. David Scott of Georgia, Mr. Lewis of Georgia, Mr. Clay, Ms. Eddie Bernice Johnson of Texas, and Mrs. Beatty) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that section 9 of Executive Order 13768, relating to sanctuary jurisdictions, shall have
			 no force or effect, to prohibit the use of funds for certain purposes, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Protect Our Sanctuary Cities Act. 2.FindingsThe Congress finds the following:
 (1)Since this Nation's founding, immigrants such as Alexander Hamilton, Albert Einstein, Marcus Garvey, and others have enhanced our civic life and helped spur economic growth. They have founded companies that changed the world, pushed the limits of our minds, and made us better people in the process.
 (2)Immigrants overwhelmingly follow the law and seek better lives for themselves and their families. (3)Section 9 of Executive Order 13768, which imposes consequences on so-called sanctuary jurisdictions, threatens to impede our societal progress by forcing immigrants to live in fear and be subjected to inhumane treatment that is not in keeping with our values and previous commitments.
 (4)This section of the Executive order harms public safety by destroying trust between law enforcement officials and immigrant communities. It would force local law enforcement officials to depart from their bipartisan commitment to respecting the confidentiality of their sources, which would make it harder to engage in community policing.
 (5)State, city, and local law enforcement officials already cooperate with Federal authorities to initiate removal proceedings against criminal aliens who commit one of over 10 dozen serious crimes.
 (6)Threats to diminish funding to State, city, and local law enforcement officials for failing to comply with section 9 of the Executive order constitute a grave threat to public safety.
 (7)Section 9 of Executive Order 13768, also constitutes a threat to public health by making it less likely that undocumented immigrants with life threatening contagious diseases will seek health treatment because of their fear of being removed.
 (8)This section of the Executive order also places our Nation's economic health at risk, since immigrants contribute to the vibrancy of our economy by performing jobs that many Americans are unwilling to perform and pay taxes that fund public benefit programs.
 (9)Section 9 of Executive Order 13768 unlawfully commandeers State, city, and local law enforcement officials in service of an inhumane and ill-conceived goal.
 (10)This section of the Executive order is particularly harmful to immigrants of color who stand out the most and may be the easiest to apprehend.
 (11)Section 9 of Executive Order 13768 is discriminatory, misguided, and contrary to the public interest.
 3.Nullification of effect of Executive orderSection 9 of Executive Order 13768 is null and void and shall have no force or effect. 4.Prohibition against use of funds for certain purposesNo funds appropriated pursuant to any provision of law may be used to promulgate or enforce any Executive order that compels State, city, or local officials to assist Federal authorities in the removal of aliens from the United States.
 5.Report to CongressNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a report to the Congress identifying ways in which Department of Homeland Security personnel can strengthen immigrant community trust in the Department.
		